Citation Nr: 0303624	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  96-52 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Pedro A. Fuentes Rivera, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel

INTRODUCTION

The appellant had active duty for training (ACDUTRA) as a 
member of the Puerto Rico National Guard from February 1965 
to July 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the San 
Juan, Puerto Rico Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that new and material 
evidence had not been presented to reopen the previously 
denied claim for service connection for a psychiatric 
disorder.


FINDINGS OF FACT

1.  In March 1996 the RO determined that new and material 
evidence had not been submitted to reopen a claim of service 
connection for a psychiatric disorder.  The appellant did not 
appeal this decision.

2.  The evidence received since the March 1996 rating 
decision is new and bears directly and substantially on the 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the claim for 
service connection for a psychiatric disorder.

3.  The psychiatric disorder was present at the time of the 
appellant's entry into ACDUTRA. 

4.  The preservice psychiatric disorder underwent a chronic 
increase in severity beyond natural progression during his 
period of ACDUTRA.




CONCLUSIONS OF LAW

1.  The evidence received since the March 1996 rating 
decision, which denied service connection for a psychiatric 
disorder, is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2002).

2.  The preservice psychiatric disorder was aggravated by 
military service.  38 U.S.C.A. §§ 101, 1110, 1153 (West 
2002); 38 C.F.R. § 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence of record at the time of the March 1996 RO 
determination is summarized.  On entrance examination in 
December 1964, the appellant gave a history of nervous 
trouble.  His psychiatric condition was clinically evaluated 
as normal.  At the time of the separation examination, in 
July 1965, the appellant gave a history of nervous trouble.  
A notation in the clinical report indicates that at college 
he had emotional problems.  His psychiatric condition was 
clinically evaluated as normal.

Received in September 1965 was a statement from a private 
physician which is to the effect that the physician treated 
the appellant in August and September 1965 for acute autistic 
status with possible psychotic proportions that hindered his 
normal functions.  He was in urgent need of treatment.

Of record is a statement dated in September 1965 from the 
appellant's uncle which is to the effect that he saw the 
appellant a few days after his discharge from ACDUTRA.  At 
that time, the appellant indicated that he was depressed and 
could not coordinate his ideas.  He reported that he had been 
that way since he injured his arm in service when he fell 
from a pole.  He did not tell the military doctors because of 
his inability to express himself clearly in English and his 
sickness.

The report of an October 1965 VA examination contains a 
diagnosis of schizophrenic reaction, undifferentiated type.  
The report indicates that the appellant presented with 
various complaints of fear, lack of interest and isolation 
from others for which he sought psychiatric treatment right 
after his release from military service in July 1965. 

Received in 1971 and 1972 were several private medical 
reports showing treatment for schizophrenia.  An October 1970 
statement from a private physician contains a diagnosis of 
schizophrenia, catonic type.  The physician indicated that 
that the onset of the illness was during training in service.  
In a June 1971 statement, a private physician diagnosed 
schizophrenic reaction paranoid type.  The physician 
indicated that the appellant had the same symptoms "three" 
years previously while in school.  He suffered from them 
again while in basic training and his symptoms lasted six 
months.  

A medical statement from a university is to the effect that 
the appellant was treated from January to March 1961 for 
sadness, inability to concentrate, and his mind going blank.  
He was uncommunicative and his status was considered pre-
psychotic.  Statements were received in 1972 from several 
former employers of the appellant regarding the appellant's 
behavior following his return from active duty training.

In May 1975, the Board denied service connection for 
schizophrenic reaction.  At that time the Board found that 
the appellant had a psychiatric disorder prior to his period 
of ACDTURA.  The Board further found that there was no 
manifestation of the disorder during his period of ACDUTRA 
and there was no aggravation of the preservice disorder 
therein.  

The Board determined that the post service recurrence of the 
preexisting psychiatric symptomatology was not shown to be 
etiologically related to his service.  The May 1975 Board 
decision is final.  38 U.S.C.A. § 7104 (West 2002) (formerly 
38 U.S.C. 4004).

Received in 1989 were statements from Dr. Aguiar dated in 
January and February 1967 and December 1984.  These 
statements are to the effect that Dr. Aguiar began treating 
the veteran in September 1965 for paranoid schizophrenia.  At 
that time the appellant gave a history of exacerbation of his 
symptoms during basic training.  Also received were 
duplicative medical records.  

In July 1989 the RO determined that new and material evidence 
had not been submitted and the claim for service connection 
for a psychiatric disorder was not reopened.  The appellant 
was notified of that decision and of his appellate rights.  
He did not appeal that determination.  Thus, the July 1989 
decision is final. 38 U.S.C.A. § 7105.

Received in August 1995 was a statement from a private 
physician dated in September 1965 who indicated that he 
examined the appellant in August and September 1965 and that 
he had an acute state possible of psychotic proportions.  
Also received was a psychiatric consultation report from the 
National Guard, dated in September 1965 in which it was 
recommended that the appellant be discharged from service due 
to his psychiatric disorder.  

In March 1996 the RO denied service connection for a 
psychiatric disorder.  At that time the RO determined that 
new and material evidence had not been submitted to reopen 
the appellant's claim.  He was notified of that decision and 
of his appellate rights.  

In June 1996, a private medical report was submitted with a 
statement to the effect that the medical evidence showed that 
the condition was related to military service.  This 
statement is not considered to be a notice of disagreement in 
that it does not contain intent to appeal the March 1996 
decision.  Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 
2002).  The veteran did not submit a notice of disagreement 
regarding the March 1996 decision.  Thus, the March 1996 
decision is final.  38 U.S.C.A. § 7105.  However, the 
appellant may reopen his claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a) (2002).  See Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir. 1998).

The evidence submitted into the record since the March 1996 
decision includes an April 1996 private psychiatric 
evaluation report indicates the appellant reported a history 
of a psychiatric condition prior to his entry into active 
duty.  He noted that in spite of his condition, he was able 
to study and progress in school.  The appellant reported that 
his military experiences were a precipitating factor in the 
development of psychiatric symptomatology of which he 
complained.  

The appellant reported he was subjected to stressful events 
after his entry into active duty which caused him to 
experience psychiatric symptoms, to include insomnia, 
nervousness, difficulty concentrating, experiencing past 
events, and aggressive behavior toward others.  The report 
referenced a diagnostic impression of schizoaffective 
disorder depressive type (Axis I).  The physician noted that 
the appellant "relates his mental condition with experience 
in the armed forces."

A March 1997 private medical report indicates the appellant 
was under the care of a physician from February 1993 through 
February 1994 for treatment of schizophrenia.

During a March 1997 hearing at the RO, the appellant 
recounted incidents during which he was harshly reprimanded 
and humiliated by his commanding officer or other incidents 
during which he felt threatened or fearful of physical 
danger.  When queried, the appellant acknowledged that he had 
not sought treatment for his psychiatric symptoms, but 
experienced persistent symptoms of nervousness, and feeling 
disturbed and afraid. 

Testimony was also offered by the appellant's father, who 
reported the appellant indicated his desire to return home in 
correspondence sent to the father while the appellant was on 
active duty.  He recounted that there were differences in the 
appellant's behavior after he returned home from service.  He 
explained the that it was necessary to convince the appellant 
to seek medical treatment once he returned home.  

Received at the hearing was a decision of award of Social 
Security disability benefits, dated in November 1993. The 
decision referenced the appellant's disabling condition as 
chronic simple type schizophrenia.  It was noted that his 
symptoms were attenuated with medication, and that he had a 
history of several acute episodes and had an inability to 
function outside of a protected environment.

A report of VA examination in September 2002 notes a 
diagnostic impression of schizophrenia disorder, chronic 
undifferentiated type.  The examiner noted that the record 
showed the appellant has been consistently evaluated with 
schizophrenia, to include VA examination conducted within 
three months of the appellant's discharge from ACDUTRA.  

It was noted that there was evidence of the presence of a 
neuropsychiatric condition prior to his period of active duty 
training, which interrupted the appellant's studies.  While 
he was not apparently treated with a course of medication 
thereafter, the appellant continued with a therapeutic 
regimen of therapy with counselors.  It was the examiner's 
opinion that the appellant's preexisting condition, while 
more or less under control, underwent an exacerbation of 
symptoms provoked by the appellant's experiences during his 
period of ACDUTRA.  In this context, it was noted that the 
appellant received psychiatric treatment almost immediately 
after his discharge from active duty training.  It was the 
examiner's opinion that the appellant's preexisting 
neuropsychiatric condition was affected by his period of 
active duty training and underwent an increase in severity as 
a result thereof.   

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty, active duty for training, or injury 
incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 1110, 101(24) (West 2002).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption. See 38 U.S.C.A. §§ 1111, 1110 
(West 2002); 38 C.F.R. § 3.304(b) (2001).

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service..." 
38 U.S.C. § 101(2) (West 1991); see also 38 C.F.R. § 3.1(d) 
(2001).  The term "active military, naval, or air service" 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2002).

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2002).

In this regard, appellant's statements and testimony are 
considered to be competent evidence when describing features 
or symptoms of an injury or illness or an event. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, when the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.

In this regard, the evidence received since the March 1996 
decision is new and material in that it contains for the 
first time an opinion from a VA psychiatrist indicating that 
the psychiatric disorder was aggravated by ACDUTRA.  Thus, 
the claim for service connection for a psychiatric disorder 
is reopened and the current decision is based on a de novo 
review of the evidence.

In its evaluation of the record following reopening and 
subsequent de novo review of the record, the Board has 
considered whether VA has met its duties under the Veterans 
Claims Assistance Act of 2000 (VCAA) which was signed by the 
president on November 9, 2000.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The final rule implementing the 
VCAA was published on August 29, 2001, 66 Fed. Reg. 45,620-32 
(Aug.29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  

The VCAA redefines VA's duty to assist and enhances the duty 
to notify claimants about information and evidence necessary 
to substantiate a claim.  In this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The appellant was advised in the 
rating decision, Statement of the Case, Supplement Statement 
of the Case, and in correspondence from VA of the applicable 
law and regulations and evidence needed to substantiate his 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The record reflects that the appellant had the opportunity to 
provide evidence in support of his claim, in addition to 
providing testimonial evidence during a March 1997 hearing.  
Further, the Board undertook additional development in this 
matter in April 2002, in obtaining VA medical examination.  
There is no indication of record that any other potential 
sources of treatment records has been identified by the 
appellant or the record.  The Board therefore finds that VA 
has complied with all obligations to inform the appellant of 
the applicable law and regulations and with all duties to 
assist the appellant in the development of his claim.

The first aspect of the claim to be determined is whether a 
chronic psychiatric disorder was present at the time of the 
appellant's entry into active duty.  In this regard, the 
entrance examination clinically evaluated his psychiatric 
condition as normal.  However, a 1961 private medical report 
and both VA and private physicians have indicated that the 
appellant's psychiatric disorder was present at the time of 
his entry into ACDUTRA.  Thus, the Board finds that the 
appellant's psychiatric disorder pre-existed his entrance 
into military service.  

The Board points out that the appellant is not a veteran and 
therefore the presumption of soundness on entrance is not 
applicable.  Therefore the issue before the Board is whether 
the preservice psychiatric disorder was aggravated by 
ACDUTRA.

In this regard the entrance examination clinically evaluated 
the psychiatric condition as normal.  The service medical 
records for ACDDUTRA reflect no complaint or finding 
referable to a psychiatric disorder.  However, the evidence 
shows that he was seen by a private physician for 
schizophrenia in August 1965 approximately one month after 
his release from ACDUTRA.  Subsequently he continued to 
receive psychiatric treatment.  Additionally, the VA examiner 
in September 2002, concluded that the appellant's pre-
existing psychiatric disorder, diagnosed as schizophrenia, 
had undergone an increase in severity attributable to the 
appellant's period of ACDUTRA.  

It was the examiner's finding that the evidence demonstrated 
the presence of a psychiatric condition that while somewhat 
problematic was under adequate control clinically prior to 
the appellant's entry into service.  This condition was noted 
to have been aggravated with a clear exacerbation of 
symptomatology as a result of service as evidenced by an 
almost immediate return and continuation of psychiatric 
treatment for such symptomatology thereafter.  This 
conclusion is consistent with the opinions of his private 
psychiatrist.  

The Board finds that this evidence is persuasive with regard 
to establishing that the pre-existing psychiatric disorder 
underwent a chronic increase in severity during his period of 
ACDUTRA.  

After a considered review of the assembled evidence, it is 
the Board's opinion that the pre-existing psychiatric 
disorder underwent a chronic pathological increase during the 
appellant's period ACDUTRA.  Accordingly, service connection 
for psychiatric disorder is established.


ORDER

Service connection for psychiatric disorder is granted.



		
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals




 

